Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered April 19, 2005 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant Section III of New York State Public High School Athletic Association for summary judgment dismissing the complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.